RESOLUCIÓN
Atendida la Queja, la Breve Exposición de Derecho Re-lativo a la Queja, la Contestación a Queja, la Réplica a Contestación a la Queja, la Contestación a Réplica y la Moción en Solicitud de Inhibición de la Oficina de la Pro-curadora General, se provee “con lugar” a la solicitud de inhibición. Se ordena el archivo de la queja.
Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo. La Juez Asociada Señora Rodríguez Rodrí-guez emitió un voto particular disidente, al que se unió la Jueza Presidenta Oronoz Rodríguez. El Juez Asociado Se-ñor Martínez Torres expresó su conformidad con esta Re-solución de archivo
porque no hay duda de que el fiscal Wilson González Anton-giorgi escogió —como estrategia— hacer unas expresiones contrarias a los derechos del acusado. No obstante, la estrate-gia le rebotó en contra y se dejó sin efecto el veredicto de culpabilidad. Se ordenó un nuevo juicio. Ese es el remedio que procede en Derecho. Eso es suficiente y no amerita la imposi-ción inusitada de una sanción ética al fiscal.
*953La Jueza Asociada Señora Pabón Charneco se unió a expresiones del Juez Asociado Señor Martínez Torres. El Juez Asociado Señor Rivera García estuvo conforme con el archivo de la queja de epígrafe e hizo constar la siguiente expresión:
Estoy conforme con el archivo de la queja presentada en contra del fiscal Wilson González Antongiorgi por entender que sus actuaciones no constituyeron una violación a los cánones de Ética Profesional.
El Juez Asociado Señor Estrella Martínez hizo las siguientes expresiones:
Estoy conforme con declarar “ha lugar” la solicitud de inhibi-ción presentada por la Honorable Procuradora General. No obstante, respetuosamente disiento del curso de acción adop-tado por una mayoría de este Tribunal, consistente en archi-var, sin más, la queja de epígrafe. En su lugar, considero que el curso de acción prudente consistía en paralizar este proce-dimiento disciplinario hasta que concluyera el nuevo juicio que se celebrará contra el querellante. Independientemente de que el Honorable Fiscal participe o no en ese nuevo juicio, el desenlace de ese caso podría arrojar luz al esclarecimiento de la queja de epígrafe; máxime cuando nos encontramos ante la situación particular en que la propia Oficina de la Procura-dora General ha solicitado la inhibición, por lo que al momento de decretarse el archivo que nos ocupa no contamos con un informe. Ahora bien, una vez descartada la alternativa de la paralización procedía, a mi juicio, brindarle al Sr. Christian Serrano Chang la oportunidad de que su queja prosiguiera el curso de acción ordinario. Cuando un abogado de defensa o representante del Ministerio Público utilice estrategias o un lenguaje que se aleje de los postulados de los cánones de Ética Profesional, la democracia no puede conformarse con mera-mente una revocación en los méritos y que se engavete el ám-bito disciplinario, con las repercusiones negativas que ello acarrea. En consecuencia, disiento por considerar que no pro-cedía despachar la Queja, en esta etapa, con un mero archivo.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo
*954— O —